Gildersleeve, J.
There is a motion for a retaxation of costs, so far as the amount allowed as referee’s fees is concerned. The referee who was appointed to take and state the account of the assignee, submitted an affidavit placing his fees at the sum of $200. The clerk, upon the taxation of costs, reduced the amount to $100. It appears that four days only were spent in taking testimony; ‘but the referee claims that he spent some eighteen days more in reading over the account, and looking up the law, and making his report. The clerk, however, allowed him only six days for this work, which added to the four days spent in the taking of the testimony, made ten days in all, which, at the statutory rate of '$10 a day, amounted to the $100 allowed by the clerk and taxed by him in the bill of costs. The referee further claimed that be paid $18.75 for stenographer’s fees; but this was taxed as a separate item, so that it does not bear upon this motion. Section ■3266 of the Code provides that the clerk, upon the taxation of ■costs, must strike out all charges for fees other than the prospective charges expressly allowed by law, where it does not appear that the services for which they are charged were necessarily performed. A referee is entitled to $10 a day for each day spent in the business of the reference (Code, § 3296); but this means necessarily so spent. Finkel v. Kohn, 24 Misc. Rep. 368. The affidavit presented in support of the referee’s claim should not *435only show the time spent hy the referee in the business of the * reference, but also that this time was necessarily required. Brown v. Windmuller, 36 N. Y. Super. Ct. 76. In the case at bar it does not appear that the account was of such extraordinary difficulty as to require eighteen days’ work to prepare a proper report thereon in addition to the four days spent in taking testimony. The referee says that he was not familiar with such matters, but this was his misfortune, and does not entitle him to the extra compensation asked. It seems to me that the clerk arrived at a just conclusion with regard to the number of days necessarily required by the referee in the business of the reference, and that the taxation should stand. Motion denied, no costs of motion.
Motion denied.